USCA4 Appeal: 20-6451      Doc: 22         Filed: 04/04/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-6451


        LARRY DARNELL HILL, JR.,

                             Plaintiff - Appellant,

                      v.

        LIEUTENANT EUGENE SINGLETON; LYNWOOD CARLTON, Nurse; JAMES
        KELLER, Officer; JAWANDA BURCHETT, Officer; DEXTER KORNEGAY,
        Counselor; JAMES PYATT, Officer; UNKNOWN SEGREGATION REVIEW
        OFFICIAL,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Terrence W. Boyle, District Judge. (5:17-ct-03166-BO)


        Submitted: March 16, 2022                                          Decided: April 4, 2022


        Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Larry Darnell Hill, Jr., Appellant Pro Se. Rudy E. Renfer, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina for
        Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-6451      Doc: 22         Filed: 04/04/2022      Pg: 2 of 2




        PER CURIAM:

               Larry Darnell Hill, Jr., appeals the district court’s order dismissing without

        prejudice his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Federal

        Bureau of Narcotics, 403 U.S. 388 (1971), for failure to exhaust available administrative

        remedies. We have reviewed the record and find no reversible error. Accordingly, we

        affirm the district court’s order. Hill v. Singleton, No. 5:17-ct-03166-BO (E.D.N.C. Mar.

        27, 2020). We deny Hill’s motion for appointment of counsel and deny as moot his

        renewed motion for bail or release pending appeal. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2